Exhibit 10.31

 

AMENDMENT TO THE

ROYAL CARIBBEAN CRUISES LTD. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

___________________________________________________________________________

 

  WHEREAS, Royal Caribbean Cruises Ltd. (the “Company”) currently maintains the
Royal Caribbean Cruises Ltd. Supplemental Executive Retirement Plan (the
“Plan”); and

 

WHEREAS, the Compensation Committee has delegated authority to the
Administrative Committee (the “Committee”) to make certain amendments; and

 

WHEREAS, the Committee has determined that it is desirable to amend the Plan to
take advantage of transition relief provided by the Internal Revenue Service for
changes to deferral elections subject to Internal Revenue Code Section 409A.

 

NOW, THEREFORE, IT IS RESOLVED that, the Plan is hereby revised, effective
December 31, 2007, in the following particulars:

 

1.

Section 5.1(C) is amended to read as follows:

 

 

C.

Change in Time of Payment Prior to Commencement

With respect to deferred amounts that are not subject to Code Section 409A
(generally, amounts deferred prior to January 1, 2005), a Participant may elect
(on election forms designated by the Company) prior to commencement a timing of
payment in lieu of the timing elected pursuant to Section 5.1(B) above provided
such election shall not take effect until the date that is one year after the
election is made (provided the Participant is an employee on such date).

With respect to deferred amounts that are subject to Code Section 409A
(generally, amounts deferred on and after January 1, 2005), a Participant may
elect (on election forms designated by the Company) prior to commencement a
timing of payment in lieu of the timing elected pursuant to Section 5.1(B)
above; provided, however, that:

 

(i)

payment under such new election shall not be earlier than the date that is five
years after the original distribution date; and

 

(ii)

such election shall not take effect until the date that is one year after the
election is made (provided the Participant is an employee on such date); and

 

(iii)

such election is at least twelve (12) consecutive months prior to the date on
which such distribution would otherwise have been made or commenced.

 

--------------------------------------------------------------------------------



Notwithstanding the foregoing, and in accordance with Code Section 409A and any
guidance issued thereunder, a Participant may make an election to change the
time and manner of payment of amounts subject to Code Section 409A on or before
December 31, 2007, provided that if any such election is made during the
calendar year ending on December 31, 2007, the change in election (1) is for
amounts not otherwise payable in 2007, and (2) does not cause an amount to be
paid from a Participant’s Account in 2007.          

 

IN WITNESS WHEREOF, this Amendment is being executed as of the 31 day of
December, 2007.

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

Attest: /s/ Bradley H. Stein

By: /s/ Maria R. Del Busto

 

Bradley Stein

Maria R. Del Busto

 

Vice President, General Counsel/

Vice President and Chief Human

 

Secretary

Resources Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 